92 Mich. App. 572 (1979)
285 N.W.2d 214
KISSINGER
v.
MANNOR
Docket No. 78-5129.
Michigan Court of Appeals.
Decided September 20, 1979.
Sablich, Ryan, Dudley, Rapaport & Bobay, P.C., for plaintiff.
*574 Fraser, Trebilcock, Davis & Foster (by Gregory J. Guggemos), for defendant.
Before: ALLEN, P.J., and T.M. BURNS and D.E. HOLBROOK,[*] JJ.
T.M. BURNS, J.
Plaintiff appeals of right a November 17, 1978, lower court order granting defendant's motion for accelerated judgment. We reverse.
On August 21, 1978, plaintiff filed his complaint in this action and alleged that on May 18, 1978, he was an employee of the Oldsmobile Division of the General motors Corporation in Lansing. His foreman on that date was defendant Ronald Mannor. Sometime during the course of his work that day, plaintiff asked defendant to assign a temporary replacement to fill his position in order that plaintiff would be able to use the plant's toilet facilities. Defendant, however, sent no replacement worker and after 35 to 50 minutes plaintiff evacuated his bowels in his clothing.
Following his bowel movement, plaintiff requested permission to leave the plant in order to change his clothing. However, his request was denied by defendant who instructed plaintiff to return to his work station. Soon afterward, a replacement did arrive at his work station and plaintiff went to defendant's office. There, plaintiff allegedly was berated by defendant for requesting relief in order to use the toilet facilities at the factory. After a brief argument, defendant gave plaintiff permission to go home and change his clothes. Subsequently, defendant told approximately 40 of plaintiff's co-employees of the incident *575 and informed them that plaintiff had "crapped his pants".
In his complaint, plaintiff pleaded a cause of action for intentional infliction of mental stress and requested damages of $10,000. Plaintiff alleged that the intentional actions of defendant held him up to ridicule, public scorn and embarrassment before his co-employees and has caused him to suffer permanent severe emotional and psychological distress.
Defendant filed a motion for accelerated judgment and argued that plaintiff was precluded from recovering under a common-law tort action against defendant by the exclusive remedy provision of the Worker's Disability Compensation Act. MCL 418.131; MSA 17.237(131). The lower court agreed and granted defendant's motion. Plaintiff appeals and we reverse.
The right to the benefits as provided in the Worker's Disability Compensation Act are an employee's exclusive remedy against an employer "where the conditions of liability under this Act exist." Id. The conditions of liability attach where an employee receives "a personal injury arising out of and in the course of his employment * * *". MCL 418.301; MSA 17.237(301).
The act provides a remedy for both physical and mental injuries that are suffered on account of employment. Deziel v Difco Laboratories, Inc (After Remand), 403 Mich 1; 268 NW2d 1 (1978), Milton v Oakland County, 50 Mich App 279; 213 NW2d 250 (1973). Neither physical injury or contact nor physical consequences are required to entitle an employee to benefits under the act. Carter v General Motors Corp, 361 Mich 577; 106 NW2d 105 (1960).
In Moore v Federal Department Stores, Inc, 33 *576 Mich App 556; 190 NW2d 262; 46 ALR3d 1275 (1971), lv den 385 Mich 784 (1971), a plaintiff-employee brought a common-law action to recover damages from her employer for false imprisonment. The plaintiff had been accused by defendant of stealing and was detained by store officials. Upon investigation, the defendant's accusation of dishonesty proved groundless. The lower court granted the defendant's motion for summary judgment holding that the provisions of the Worker's Disability Compensation Act provided the plaintiff's exclusive remedy. On appeal, this Court reversed holding that the plaintiff's injury consisted of humiliation, embarrassment and deprivation of personal liberty that was not compensable under the act. Because the act did not provide recovery for the types of injuries suffered by the plaintiff, the plaintiff was entitled to bring a common-law tort action against her employer notwithstanding the exclusive remedy provision of the act.
Similarly, in Milton v Oakland County, supra, this Court held that the exclusive remedy provision did not bar an action brought on account of an employer's alleged wrongful discharge of an employee and failure to comply with terms in an employment contract. Milton reiterated the holding of Moore that where an employee's injury is not compensable under the act, a common-law tort action may be maintained against the employer.
In Stimson v Michigan Bell Telephone Co, 77 Mich App 361; 258 NW2d 227 (1977), it was held that an employee's action for sexual discrimination was not barred by the exclusive remedy provision of the act. Although certain damages sought by the plaintiff in Stimson were found to be barred because they culminated in a disabling condition for which compensation was available, others, for *577 which the act did not provide a remedy, were held to be proper subjects for a common-law legal action.
Finally, in Broaddus v Ferndale Fastener Division, Ring Screw Works, 84 Mich App 593; 269 NW2d 689 (1978), lv den 403 Mich 850 (1978), an employee was held entitled to maintain a suit against his employer and his employer's workmen's compensation carrier for intentional and wrongful termination of compensation benefits, notwithstanding the exclusive remedy provision of the act. The Court noted in Broaddus that the plaintiffs before it were seeking, in part, separate damages for emotional distress caused by the alleged intentional and wrongful denial of compensation benefits. Finding that the act did not permit recovery for such damages, the Court held that the plaintiffs were entitled to seek their recovery in a separate tort suit.
The injuries suffered by the plaintiff here have not resulted in a disabling condition for which compensation under the act is available. Under the holdings of the above cases plaintiff can seek recovery for his injuries in a common-law civil suit. However, notwithstanding precedent that would give plaintiff the right to maintain this action merely because his injuries cannot be compensated under the act, we believe that another reason dictates our holding here.
The Legislature could not have intended that the exclusive remedy section of the act be construed to preclude a plaintiff's recovery for injuries suffered in an intentional tort such as the one before us. A substantial portion of plaintiff's injuries did not arise out of an employer-employee relationship and they occurred irrespective of the fact that plaintiff happened to be employed at the *578 factory. Panagos v North Detroit General Hospital, 35 Mich App 554; 192 NW2d 542 (1971). Even if defendant's failure to send plaintiff a temporary replacement so that plaintiff could go to the toilet was accidental and within the exclusive remedy provision, defendant's gratuitous and intentional disclosure of plaintiff's predicament to his co-employees cannot be said to be related to plaintiff's employee status and has resulted in injuries that are not within the scope of an employer's liability under the act. MCL 418.301; MSA 17.237(301). Plaintiff may maintain the instant common-law suit to recover damages for these injuries.
Reversed and remanded. Costs to plaintiff.
NOTES
[*]  Former Court of Appeals Judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.